DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/09/2019, 10/30/2020, 03/12/2021, and 06/08/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the IDS is being considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “wherein at least one layer exhibiting a random network of strands and connective regions…” it is unclear if this reciting a new layer of the multilayer film or further defining the at least one layer recited in independent claim 1.
	For sake of further examination, the claim will be viewed as either claiming a second layer or further defining the at least one layer in independent claim 1.
	Claim 2 further recites “an open porosity” it is unclear if this refers to the at least one layer as a whole e.g., a number of pores in the layer, or is referring to the individual “openings” i.e., the specification defines “no openings” as no through holes (see specification paragraph 0014), and it is unclear if the “open porosity” is defining the features of the openings.
	For sake of further examination, “open porosity” will be viewed as either a porosity of the at least one layer as a whole or defining the how open an individual opening is.
	Claim 3 recites “the release agent” it is unclear if this is referring the first release agent claimed in independent claim 1 or another release agent and thus “the release agent” would lack antecedent basis.
	For sake of further examination “the release agent” will be viewed as referring to the first release agent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –



(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-5, 7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Fenwick et al. (US 2004/0116018).
	Regarding claims 1 and 3, Fenwick discloses a method of making fibers, nonwoven fabrics, porous films, and foams (i.e., these exhibit a random network of strands and connective regions) which include skin treatment additives (0001) and used in a multilayer laminate (0025).  A laminate necessarily having first and second opposed major surfaces. The skin treatment additive including alkyl dimethicone (0034), which is an exemplary release agent (claim 3).
	Regarding claim 4, Fenwick discloses the surface of the films, foam, or fabrics including an external skin treatment layer formed on the entire exterior surface (0050 and 0054; instant first continuous layer).
	Regarding claim 5, Fenwick discloses the external skin treatment layer formed on the exterior surface (0050) thus would be viewed as a skin layer as claimed.
	Regarding claim 7, given Fenwick teaches a multilayer laminate including the nonwoven fabric, porous film, foam (0029) at least one major surface will exhibit a random network of strands and connective regions as claimed.
	Regarding claims 11 and 12, Fenwick discloses the laminate being used in articles such as bandages and personal care products (0012 and 0020) thus teaching a tape or graphic article comprising the film.

Claims 1, 3-7, and 11-12 are rejected under 35 U.S.C. 102(a)(1) or 35 U.S.C. 102(a)(2) as being anticipated by Kinning et al. (US 2004/0126576).
	Regarding claim 1, Kinning discloses a multilayer film having first and second opposed major surfaces (Fig. 2) and comprising a first release agent (release layer 32) and substrate (34). Suitable substrates includes a nonwoven fabric (i.e., exhibiting a random network of strands and connective regions).
	Regarding claim 3, Kinning discloses the release material being polyvinyl octadecyl carbamate (0009).
	Regarding claim 4, Kinning discloses an embodiment wherein the film further includes a continuous layer e.g., tie layer 35a (Fig. 2a), second release layer 56 (Fig. 3), or adhesive layer 76 (Fig. 4).
	Regarding claim 5, as least second release layer (56) and adhesive layer (76) are viewed as skin layers as they are formed on an exterior surface of the substrate layer.
	Regarding claim 6, Kinning discloses wherein the second major surface of the film comprises a pressure sensitive adhesive layer (76) (Fig. 4, 0035).
	Regarding claim 7, at least in Fig. 2 and 2a, the bottom surface (which may be viewed as either a first or second major surface) of the film will exhibit a random network of strands and connective regions given the substrate may be a nonwoven fabric.
	Regarding claims 11 and 12, Kinning teaches the film being used in a tapes such as packaging tapes of duct tapes (0026), tapes are also examples of graphic articles.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Fenwick or Kinning as applied to claim 1 above, and further in view of Murphy et al. (US 2006/0154546).
	Regarding claim 2, Fenwick or Kinning discloses the limitations of claim 1 as discussed above, however they do not teach the at least one layer having an open porosity of at least 20 percent.
	Murphy, in the analogous field of multilayer tapes (0002), discloses a porous backing substrate having an open porosity of at least 20% (0013).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the substrate of Fenwick or Kinning, to have an open porosity of at least 20%, as taught by Murphy, to produce a breathable article having high vapor permeability (0075).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fenwick or Kinning as applied to claim 1 above, and further in view of Henke et al. (US 2014/0041786).
	Regarding claim 8, Fenwick or Kinning discloses the limitations of claim 1 as discussed above. Any film has a machine and cross-machine direction, however neither Fenwick nor Kinning disclose the film being elastic in the cross-machine direction.
	Henke, in the analogous field a multilayer films (0001), discloses a method of making an extensible laminate (0008). In particular, Henke teaches the film being 
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the laminates of Fenwick or Kinning to be stretched in the CD direction to impart extensibility in the cross-machine direction, as taught by Henke, as a CD elastic film is less subject to premature stretching, improves process handling, and reduces film and laminate waste (0028).

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kinning as applied to claim 1 above, and further in view of Markovitz et al. (US 2006/0029810).
	Regarding claims 9 and 10, Kinning discloses the limitations of claim 1 as discussed above. Kinning does not disclose the laminate including a liner, and which has a major surface exhibiting a random network of strands and connective regions.
	Markovitz, in the analogous field of multilayer tapes (0002), discloses an adhesive film including a non-woven (random network of strands and connective regions) release liner (31) (0022).
	A person of ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious for the laminate of Kinning to include a nonwoven liner, as taught by Markovitz, to manufacture a tape without blocking (0022).


Contact Information
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA SAWDON whose telephone number is (571)270-1727.  The examiner can normally be reached on M-Th 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ALICIA J SAWDON/Primary Examiner, Art Unit 1781